Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed on 05/28/2021.
Claims 1-12, 13-17, 18-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
means for monitoring for low-energy radio advertising data of the favorite peripheral devices; means for establishing a connection between the central device and a particular one of the favorite peripheral devices, wherein the means for establishing is responsive to the low-energy radio advertising data corresponding to the particular favorite peripheral device” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the specification does not disclose means for monitoring for low-energy radio advertising data of the favorite peripheral devices; means for establishing a connection between the central device and a particular one of the favorite peripheral devices, wherein the means for establishing is responsive to the low-energy radio advertising data corresponding to the particular favorite peripheral device .
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14-17, 18, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20190253857, LI ‘857 ) in view of Seymour et al. (US 20150351143, hereinafter, Seymour ‘ 143), and further in view of US 20180288594.
Regarding to claim 13, US 20190253857 teaches a method comprising:
establishing a list of matched  peripheral devices associated with a central device, each matched peripheral device comprising a respective low-energy radio enabling communication with the central device at least via operation in a peripheral role and the central device comprising a low-energy radio enabling communication with any of the peripheral devices at least via operation in a central role (sending, by the first terminal, a BLE advertising message, where the BLE advertising message includes device information, so that the second terminal performs matching on the device information after receiving the BLE advertising message, and initiates a classic Bluetooth connection after the matching succeeds,) [see Paragraph 0037]; [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ];
 in the central device, monitoring for low-energy radio advertising data of the peripheral devices (sending, by the first terminal, a BLE advertising message, where the BLE advertising message includes device information, so that the second terminal performs matching on the device information after receiving the BLE advertising message, and initiates a classic Bluetooth connection after the matching succeeds,) [see Paragraph 0037]; [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ]; and 
in the central device and in response to the low-energy radio advertising data corresponding to a particular one of the peripheral devices, establishing a connection between the central device and the particular favorite peripheral device (sending, by the first terminal, a BLE advertising message, where the BLE advertising message includes device information, so that the second terminal performs matching on the device information after receiving the BLE advertising message, and initiates a classic Bluetooth connection after the matching succeeds,) [see Paragraph 0037]; [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ]. 
However, US 20190253857 does not explicitly teach establishing a list of peripheral devices associated with a central device.
US 20150351143, from the same or similar fields of endeavor, teaches establishing a list of peripherals associated with a central device, each peripherals  comprising a respective low power radio enabling communication with the central device at least via operation in a peripheral role and the central device comprising a low power radio enabling communication with any of the peripherals  at least via operation in a central role (For some embodiments in which the pairing connection is a Bluetooth connection, the peripheral discovery/inquiry process is based on the specification of the Bluetooth standard. As illustrated, the peripherals 590, 591 and 592 are discoverable devices that are in the wireless transmission range of the host device 411. The discoverable peripheral devices 590, 591, and 592 receive the broadcast inquiry message and in turn respond with response messages 490 491, and 492. The response message of each peripheral device includes the peripheral's identifying information) [see Paragraph 0069] (At the second stage 402, the host device 411, based on the received inquiry responses, identifies the peripheral 590 as the peripheral device that it wants to pair with. It then proceed to pair with the peripheral 590 by using the information provided by the inquiry response 490 sent by the peripheral 590) [see Paragraph 0071] [see Paragraphs 0069 & 0071 & 0076 ] ; 
in the central device, for low-energy radio advertising data of the peripherals; and in the central device and in response to the low-energy radio advertising data corresponding to a particular one of the peripherals, establishing a connection between the central device and the particular peripherals (for low-energy radio advertising data of the favorite peripherals; and in the central device and in response to the low-energy radio advertising data corresponding to a particular one of the  peripherals, establishing a connection between the central device and the particular favorite peripherals) [see Paragraphs 0069 & 0071 & 0076 ]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190253857 in view of US 20150351143 because US 20150351143 suggests that rapid advances in technology have created personal computing devices with ever greater computing power in ever smaller sizes. Many of these personal computing devices are compact enough to be worn by users. They are also powerful enough to perform the functions of other body-worn devices such as watches, phones, cameras, and media players. This allows those other bulky body-worn devices to be replaced, their functionalities integrated into one general purpose body-worn device such as a mobile phone.
However, US 20190253857 and US 20150351143 do not explicitly teach favorite peripheral devices.
US 20180288594, from the same or similar fields of endeavor, teaches  favorite peripheral devices (wireless interface 122 in dispensing device 104 may be configured to provide short range wireless communications via NFC, BLUETOOTH wireless technology, BLUETOOH LOW ENERGY (BLE) wireless technology, Wi-Fi or other wireless technologies. Dispensing device 104 may be utilized to display personalized content 126 to user 108 based on preference data 114. For example, personalized content 126 may include a selection of user 108's favorite beverages that may be available for purchase, advertisements targeted towards user 108′s favorite products) [see Paragraph 0060] (a BLUETOOTH or BLUETOOTH LOW ENERGY (BLE) beacon or other beacon device may broadcast the device ID. The device ID may be transmitted in a signal with such low energy that the signal may only be readable by a mobile computing device in close proximity to the dispensing device, for example within 1 to 12 inches of the dispensing device and preferably within 4 inches. In other words, the device ID may only be readable by the mobile computing device when the mobile computing device is placed in close proximity (e.g., approximately 4 inches or otherwise within 1 to 12 inches) to the dispensing device) [see Paragraph 0029] .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( US 20190253857 and  US 20150351143), and further in view of US 20180288594 because US 20180288594 suggests that  it is desirable to implement device authentication in which a mobile computing device and a dispensing device may be paired to interact in a customized or personalized way.

Regarding to claim 14, US 20190253857 further teaches wherein the central device is any one or more of a phone, a tablet, a laptop computer, and a portable computing device (wherein the central device is any one or more of a phone, a tablet, a laptop computer, and a portable computing device ) [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ]. Regarding to claim 15, US 20190253857 and US 20150351143 and US 20180288594 teach the limitations of claim 13 above.
However, US 20190253857 and US 20150351143 do not explicitly teach  wherein at least one of the favorite peripheral devices is any one or more of an NFC reader, an NFC reader/writer, an RFID reader, an RFID reader/writer, and a barcode scanner.
US 20180288594, from the same or similar fields of endeavor,  teaches wherein at least one of the favorite peripheral devices is any one or more of an NFC reader, an NFC reader/writer, an RFID reader, an RFID reader/writer, and a barcode scanner (NFC, barcode scanner) [see Paragraphs 0031 & 0050 & 0051 & 0053  ]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( US 20190253857 and  US 20150351143), and further in view of US 20180288594 because US 20180288594 suggests that  it is desirable to implement device authentication in which a mobile computing device and a dispensing device may be paired to interact in a customized or personalized way.
Regarding to claim 16, US 20190253857 further teaches wherein the monitoring is under control of an application installed on the central device [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ]. Regarding to claim 17, US 20190253857 further teaches further comprising the application ceasing the monitoring after the establishing the connection [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ]. 
Regarding to claim 18, US 20190253857 teaches a system comprising:
 a low-energy radio enabling communication with any of a plurality of peripheral devices at least via operation in a central role, wherein each peripheral device comprises a respective low-energy radio enabling communication with the central device at least via operation in a peripheral role (sending, by the first terminal, a BLE advertising message, where the BLE advertising message includes device information, so that the second terminal performs matching on the device information after receiving the BLE advertising message, and initiates a classic Bluetooth connection after the matching succeeds,) [see Paragraph 0037]; [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ];
 means for monitoring for low-energy radio advertising data of the peripheral devices [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ]; 
means for establishing a connection between the central device and a particular one of the peripheral devices (sending, by the first terminal, a BLE advertising message, where the BLE advertising message includes device information, so that the second terminal performs matching on the device information after receiving the BLE advertising message, and initiates a classic Bluetooth connection after the matching succeeds,) [see Paragraph 0037]; [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ];
wherein the means for establishing is responsive to the low-energy radio advertising data corresponding to the particular peripheral device; and wherein the system is comprised in a central device (sending, by the first terminal, a BLE advertising message, where the BLE advertising message includes device information, so that the second terminal performs matching on the device information after receiving the BLE advertising message, and initiates a classic Bluetooth connection after the matching succeeds,) [see Paragraph 0037]; [see Paragraphs 0059 & 0101 – 0107 & 0124 – 0136 &  0139 – 0141 & 0145 ];
However, US 20190253857 does not explicitly teach a low-energy radio enabling communication with any of a plurality of peripheral devices at least via operation in a central role.
US 20150351143, from the same or similar fields of endeavor, teaches a low-energy radio enabling communication with any of a plurality of peripheral devices at least via operation in a central role (for low-energy radio advertising data of the favorite peripherals; and in the central device and in response to the low-energy radio advertising data corresponding to a particular one of the  peripherals, establishing a connection between the central device and the particular favorite peripherals) [see Paragraphs 0069 & 0071 & 0076 ]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190253857 in view of US 20150351143 because US 20150351143 suggests that rapid advances in technology have created personal computing devices with ever greater computing power in ever smaller sizes. Many of these personal computing devices are compact enough to be worn by users. They are also powerful enough to perform the functions of other body-worn devices such as watches, phones, cameras, and media players. This allows those other bulky body-worn devices to be replaced, their functionalities integrated into one general purpose body-worn device such as a mobile phone.
However, US 20190253857 and US 20150351143 do not explicitly teach favorite peripheral devices.
US 20180288594, from the same or similar fields of endeavor, teaches  favorite peripheral devices (wireless interface 122 in dispensing device 104 may be configured to provide short range wireless communications via NFC, BLUETOOTH wireless technology, BLUETOOH LOW ENERGY (BLE) wireless technology, Wi-Fi or other wireless technologies. Dispensing device 104 may be utilized to display personalized content 126 to user 108 based on preference data 114. For example, personalized content 126 may include a selection of user 108's favorite beverages that may be available for purchase, advertisements targeted towards user 108′s favorite products) [see Paragraph 0060] (a BLUETOOTH or BLUETOOTH LOW ENERGY (BLE) beacon or other beacon device may broadcast the device ID. The device ID may be transmitted in a signal with such low energy that the signal may only be readable by a mobile computing device in close proximity to the dispensing device, for example within 1 to 12 inches of the dispensing device and preferably within 4 inches. In other words, the device ID may only be readable by the mobile computing device when the mobile computing device is placed in close proximity (e.g., approximately 4 inches or otherwise within 1 to 12 inches) to the dispensing device) [see Paragraph 0029] .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( US 20190253857 and  US 20150351143), and further in view of US 20180288594 because US 20180288594 suggests that  it is desirable to implement device authentication in which a mobile computing device and a dispensing device may be paired to interact in a customized or personalized way.

Regarding to claim 19, claim 19 is rejected the same limitations of claim 14 above.
Regarding to claim 20, claim 20 is rejected the same limitations of claim 15 above.


Allowable Subject Matter
Claims 1-12  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ selecting a favorite subset of the instances within radio range and recording the identities of the favorite subset; and in the central device and in response to the monitored low-energy radio advertising data corresponding to one or more of the recorded identities, establishing one or more respective connections between the central device and respectively the one or more instances corresponding to the corresponding one or more of the recorded identities ” and in combination with other limitations recited as specified in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412